DETAILED ACTION
Claims 23-49 are currently pending.  Claims 1-22 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1, claims 23-46 and 49 in the reply filed on March 21, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 21, 2022.

Priority
Acknowledgement is made of the instant application being a national stage entry under 35 USC 371 of international application PCT/IL2018/050773, filed July 13, 2018, which claims the benefit of provisional application No. 62/531,905, filed July 13, 2017.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 11, 2020, March 25, 2021, April 27, 2021, November 9, 2021 and May 23, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Objections
Claims 34, 41 and 43 are objected to because of the following informalities: 
Regarding claims 34 and 43, it is noted the acronym/abbreviation “Fmoc” (fluorenylmethyloxycarbonyl) should first be spelled out upon its first usage in a claim.  
Regarding claim 41, it is noted the abbreviation “F5-phenylalanine” (pentafluorophenylalanine) should first be spelled out upon its first usage in a claim.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26, 29, 37-41 and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 24-26 and 29, it is noted that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, for example, claim 24 recites the broad recitation “…said plurality of moieties is lower than 10 microns…”, and the claim also recites “or lower than 8 microns, or lower than 6 microns, or lower than 5 microns” which are the narrower statements of the range/limitation. 
Likewise, claim 25 recites the broad recitation “higher by at least 2-folds”, and the claim also recites “or at least 3-folds, or at least 5-folds” which are the narrower statements of the range/limitation.
Claim 26 recites the broad recitation “a storage modulus, G’, of at least 20,000”, and the claim also recites “or at least 50,000, or at least 100,000, or at least 150,000” which are the narrower statements of the range.
Claim 29 recites the broad recitation “ranges from 1:10 to 10:1” and the claim also recites “or from 1:5 to 5:1 or from 3:1 or 1:3, or is 1:1” which are the narrower statements of the range
The claims are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claims 37-41 and 44-46, claims 37-41 and 44-46 depend directly or indirectly from claim 23 and recite the limitation "said halogenated aromatic amino acid".  It is unclear if claims 37-41 and 44-46 are referring to the “amine-modified halogenated aromatic amino acid” or if the claim is referring to a different halogenated aromatic amino acid.
Appropriate clarification is appreciated.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 23-46 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al., (Langmuir 2011, 27, 1145-11156; see PTO-892) (“Ryan”), in view of Tao (previously cited) and Gazit et al, (US 2009/0175785; see PTO-892) (“Gazit”).
Ryan is directed to expanding the development of sophisticated noncovalent materials since noncovalent, self-assembled materials are desirable materials for biomedical applications including drug delivery, wound healing and regenerative medicine (ABSTRACT and INTRODUCTION, left column, first paragraph, page 11145).
Regarding claim 23, Ryan specifically teaches the coassembly of noncovalent phenylalanine (Phe) derivatives, specifically Fmoc-Phe (fluorenylmethyloxycarbonyl-phenylalanine) and Fmoc-F5-Phe (fluorenylmethyloxycarbonyl- pentafluorophenylalanine), which readily coassemble at an equimolar ratio (ratio of 1:1) to form a rigid hydrogel (ABSTRACT; Table 1; RESULTS AND DISCUSSION, left column, second and third paragraphs, page 11149).  Ryan’s Figure 2 illustrates the fibrils formed by the coassembly (i.e. fibrillar nanostructures).  Ryan further teaches the equimolar coassembled hydrogel (4.9 mM total monomer, 2.45 mM concentration of each monomer) exhibited a G’ value that exceeded that of the 2.45 mM Fmoc-F5-Phe self-assembled material alone by more than an order of magnitude (G’ of 1,500 Pa versus a G’ of 130 Pa, Table 1). 
Thus, Ryan teaches a hybrid hydrogel comprising a three-dimensional network of fibrillar nanostructures being formed of a plurality of aromatic moieties including two different types of aromatic moieties: (1) Fmoc-Phe, end-capped modified aromatic amino acid; and (2) Fmoc-F5-Phe, an amine-modified halogenated aromatic amino acid.
The only difference between Ryan and the claimed hydrogel is the claimed hydrogel recites the end-capped modified aromatic moiety is an end-capping modified aromatic dipeptide and Ryan teaches using an end-capping modified aromatic amino acid comprising only one amino acid residue, i.e. (Phe), and not two amino acid residues, i.e. a dipepetide.
However, Tao has shown that aromatic moieties comprising end-capping modified aromatic dipeptides, such as Fmoc-FF, are well-known for self-assembling to form hydrogels (pages 3936, 3938-3941; Fig. 2B) and Gazit further teaches preparing short peptide-based hydrogels for applications in tissue engineering and drug delivery, wherein the hydrogels are composed of short aromatic peptides, including dipeptides such as phenylalanine-phenylalanine or halophenylalanine-halophenylalanine, that comprise end-capping modification by Fmoc or Cbz (i.e. an end-capping modified aromatic dipeptide) (Abstract; paragraph [0024], [0028]-[0030] and [0033]).  Gazit specifically teaches the hydrogels formed using Fmoc-Phe-Phe (synonymous with Fmoc-FF) are stably rigid and provided significantly higher storage modulus (G’) of about 2 x 104 Pa (i.e. 20,000 Pa) (paragraph [0269]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute an end-capped modified aromatic dipeptide, specifically Fmoc-Phe-Phe, for the end-capped modified aromatic monopeptide of Ryan.
 The person of ordinary skill in the art would have been motivated to use an end-capped modified aromatic dipeptide, as taught by Tao and Gazit, for the predictable result of providing a self-assembling short peptide with improved stability and storage modulus properties, thus making the hydrogel a more robust material for biomedical applications including drug delivery, wound healing and regenerative medicine.
 The skilled artisan would have had a reasonable expectation of success in substituting an end-capped modified aromatic dipeptide (e.g. Fmoc-Phe-Phe), for the end-capped monopeptide of Ryan because Tao has shown that aromatic moieties comprising end-capping modified aromatic dipeptides such as Fmoc-FF (Fmoc-Phe-Phe) successfully self-assemble to form stable, rigid hydrogels and Gazit has further shown that Fmoc modified dipeptides such as Fmoc-Phe-Phe (Fmoc-FF) provided significantly improved mechanical properties, specifically having a higher storage modulus (G’) of about 2 x 104 Pa (i.e. 20,000 Pa).
Regarding claim 24 and the limitation directed to the average length of the fibrils formed from the aromatic moieties, it is noted that Ryan teaches the coassembled fibrils have diameters of about 19 nm. Ryan (Figure 2) illustrates the nanofibrils formed by the combined peptides have lengths of several hundred nanometers, i.e. lower than 10 microns (claimed range overlaps the prior art range).
It is further noted that the instant specification at Example 2 (page 29, lines 24-28) discloses that the fibrils for the Fmoc-FF and Fmoc-F5-Phe hydrogels have widths ranging from 15-25 nm and the lengths of the fibrils were several microns long. The hybrid hydrogels had short fibrils, and the fibrils formed using the 1:1 ratio were shorter than those of all the hydrogels with lengths of only a few microns.
Therefore, given that the prior art employs the same aromatic moieties for preparing the hybrid hydrogel comprising Fmoc-FF and Fmoc-F5-Phe as in the instant application means that any and all characteristics of the prior art, whether recognized at the time of publication or not, were inherently achieved by the prior art hybrid hydrogel. MPEP 2112.01
Regarding claim 25 and the limitation directed at the storage modulus parameter, it is noted that Ryan further teaches the hybrid hydrogel comprising equimolar coassembled aromatic moieties (4.9 mM total monomer, 2.45 mM concentration of each monomer) exhibited a G’ value of 1,500 Pa as compared to the hydrogel comprising only end-capping modified aromatic dipeptide alone, which only achieved a storage modulus (G’) value of 130 Pa (claimed range overlaps the prior art range), which reads on storage modulus (G’) higher than at least 2-folds, thus meeting the limitation of claim 25.
Regarding claim 26 and the limitation directed to the storage modulus (G’) parameter, it is noted that Gazit teaches the hydrogels comprising Fmoc-FF dipeptide achieved a significantly higher storage modulus of 2 x 104 Pa (correlates to 20,000 Pa), which reads on “at least 20,000 Pa”, thus meeting the limitation of claim 26.
Regarding claim 27 and the limitation “wherein a molar ratio of said at least two types of aromatic moieties in said plurality of aromatic moieties determines a storage modulus G’, of the hydrogel and/or an average length of said fibrillar nanostructures formed of said plurality of aromatic moieties”, it is noted that Ryan’s Table 1 acknowledges the molar ratio of the types of aromatic moieties determines a storage modulus (G’). Table 1 of Ryan teaches the storage modulus for Fmoc-Phe/Fmoc-F5-Phe at a 1:1 ratio is about 1,500 Pa and the storage modulus for Fmoc-Phe/Fmoc-F5-Phe at a 2:1 ratio is about 500 Pa.  Thus, Ryan acknowledges the molar ratio of the types of aromatic moieties determines a storage modulus (G’), thus meeting the limitation of claim 27.
Regarding claim 28, Ryan teaches the two types of aromatic moieties are coassembled to form two-component fibrils (ABSTRACT).  Figure 2A of Ryan illustrates the fibrillar structures are formed from the plurality of aromatic moieties. Thus, Ryan’s teaching meets the limitation of claim 28.
Regarding claim 29, Ryan teaches a molar ratio of 1:1 (claimed range overlaps the prior art range), thus meeting the limitation of claim 29.
Regarding claims 30 and 31, Gazit teaches the end-capping modified dipeptide is a homodipeptide (paragraph [0029]), such as phenylalanine-phenylalanine (Fmoc-Phe-Phe) (paragraphs [0033], [0078], [0144] and [0247] and Table 3), thus meeting the limitations of claims 30 and 31.
Regarding claims 32-36, Gazit (paragraph [0247]) exemplifies hydrogel formation using Fmoc-diphenylalanine homodipeptide.  Thus, Gazit’s disclosed hydrogel comprises a homodipeptide wherein the N-terminus is modified by the end-capping aromatic moiety Fmoc.  Gazit’s teaching meets the limitations of claims 32-36.
Regarding claims 37-46, Ryan teaches the amine-modified halogenated aromatic amino acid is Fmoc-F5-Phe (ABSTRACT; Table 1; RESULTS AND DISCUSSION, left column, second and third paragraphs, page 11149; and Figure 1A).  Figure 1A specifically illustrates that Fmoc-F5-Phe is a halogenated phenylalanine that comprises in its side chain an aromatic moiety substituted by 5 fluorine substituents (i.e. halogen substituents), wherein the aromatic moiety Fmoc is attached to the alpha amine of the amino acid, thus meeting the limitations of claims 37-46.
Regarding claim 49, the cited prior art teach the hydrogels are useful in applications for cell growth, tissue engineering, drug delivery, cosmetics and implantation (Abstract and paragraphs [0001], [0072], [0075], [0160] and [0279]). Thus, the disclosed hydrogels read on an article of manufacturing, thus meeting the limitation of claim 49.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633